DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 11/23/21. The claims 2, 4-10, 14-18 are pending. The claims 2 has been amended. Claims 3 and 12 have been cancelled. 
Response to Arguments
Applicant’s amendments, filed 11/23/21 with respect to the rejections of claims 2, 4-10 and 14-18 under 112(a) have been fully considered and the amendment overcomes the rejection. 
Applicant’s amendments, filed 11/23/21 with respect to the rejections of claims 2, 4-7, 9, 10, 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kuhns et al (US7485124) (“Kuhns”)  have been fully considered but they are not persuasive. Applicant argues, the recitation of claim 2 “an expanding device deployable via the elongate device and configured to compress at least a portion of a prostate gland of the patient and relieve constriction of the prostatic urethra” is not disclosed by Kuhns. Applicant draws attention to the use of the fastener of Kuhns for attaching mesh to tissue. Examiner makes notice, the recitation of claim 2 is drawn toward an intended use recitation. Where the structure of the fastener of Kuhns is the same as the claimed expanding device. In response to applicant's argument that the fastener of Kuhns does not teach the functional limitations of claim 2, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues, Kuhns fails to disclose the expanding device configured to compress at least a portion of the prostate gland. Examiner disagrees, the fastener 105 is structurally the same as the claimed invention and is deployed into the body in the same manner by being in a constrained condition and expanded when released from the elongate device. Fig. 20 of Kuhn shows the fastener deployed into tissue, where the barbs 107, 108 engage the tissue and act as an anchor (C17:L30-35). The legs 110, 111 are then deployed into the tissue, where the legs overturn into the tissue and would therefore act to compress the tissue between the barbs 107, 108 and the legs 110, 111 as shown in Fig. 23. Furthermore 
Applicant argues, Kuhns fails to disclose the expanding device relieves constriction of the prostatic urethra by spreading lateral lobes of the prostate gland. Applicant states the Examiner relies on an unidentified “structure” to which the prostate gland is somehow attached using the fastener of Kuhns. Examiner makes notice, the fasteners are for placement within tissue to attach a mesh. The procedure reshapes the tissue where the fasteners and mesh are attached in the same manner as the claimed invention. Further, the fastener 105 is the structurally the same as the claimed invention and is deployed into the body in the same manner by being in a constrained condition and expanded when released from the elongate device. Where the anchors 110, 111 spread outward and would therefore apply an outward force on the tissue as shown in Fig. 23 near the central portion of the fastener 105, this force is capable of spreading the tissues as claimed dependent on the placement. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 4-7, 9, 10, 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kuhns et al (US7485124) (“Kuhns”). 
Regarding claim 2, Kuhns discloses a system for remodeling prostatic tissue (capable of remodeling prostatic tissue), comprising: 
a elongate device (shaft 92) configured to access a prostatic urethra of a patient (used with soft tissues of the body is therefore configured for use in a urethra, C7:L19); and 
a expanding device (105, see Fig. 10) deployable via the elongate device and configured to compress a portion of a prostate gland of the patient and relieve constriction of the prostatic urethra by spreading lateral lobes of the prostate gland (the fastener 105 is for attaching hernia mesh to tissue; 
wherein the expanding device comprises (i) splayable elements (barbs 107, 108, see Fig. 10) that expand in a radially outward direction and penetrate tissue after a radial compression force is removed (see Fig. 23, C17:L47-50, C12:L38-39), and 
(ii) an anchoring element (legs 110, 111, see Fig. 10) configured to anchor in the prostatic urethra (fixably engage with the mesh with the inguinal floor and therefore would be capable of anchoring within the urethra, C18:L15-17) by maintaining a pre-curved shape that resists sliding of the expanding device in a proximal direction after a radial compression force is removed (when released from the delivery device the elements 110, 111 expand radially outwardly to a curved shape, see Fig. 10; the elements 110, 111 to engage hernia mesh and inguinal floor and fix the device in place by maintaining the curved shape after delivery, this configuration would resist sliding in the proximal direction, C13:L14-15, C18:L15-16), and
wherein at least a of portion of the splayable elements is configured to be positioned distally from the anchoring element when the expanding device is deployed (see Fig. 23).   
Regarding claim 4, Kuhns discloses the system of claim 2 wherein the elongate device is configured to deploy the expanding device while a distal portion of the elongate device is within a urinary bladder of the patient (the distal portion of shaft 92 is inserted into the body and at the desired site deploys the device 105, C17:L14; therefore would be capable of being positioned within a urinary bladder and being deploying the expanding device).  
Regarding claim 5, Kuhns discloses the system of claim 2 wherein the radial compression force on the splayable elements is provided by a wall defining a lumen of the elongate device (elements 107, 108 are held within the sliding elements 60, 70, within the lumen of shaft 92, see Fig. 15; therefore the wall of the lumen provides a compression force retaining the elements 107, 108 within the sliding elements 60, 70).  
expanding device from an opening in a distal portion of the elongate device (the radial compression force is removed once the device 105 is released from opening of the shaft 92 by the sliding members 60, 70, see Fig. 20).  
Regarding claim 7, Kuhns discloses the system of claim 2 wherein the splayable elements comprise at least two curved arms (see Fig. 10).  
Regarding claim 9, Kuhns discloses the system of claim 2 wherein the splayable elements are made of stainless steel, titanium, nickel-titanium alloys, cobalt-chromium alloys, or tantalum (C7:L34).  
Regarding claim 10, Kuhns discloses the system of claim 2 wherein the anchoring element comprises a length of metallic wire (C7:L34, see Fig. 10; where the elements 110, 111 are interpreted as a “wire” by the definition provided by merriam-webster.com “metal in the form of a slender rod” cited as reference U in the PTO-892).  
Regarding claim 14, Kuhns discloses the system of claim 2, further comprising an imaging modality (imaging systems may be used to image device, C12:L57-60).  
Regarding claim 15, Kuhns discloses the system of claim 2 wherein the elongate device comprises an introducing sheath (shaft 92 is hollow and intended for delivery of the device, see Fig. 23; C9:L44).  
Regarding claim 16, Kuhns discloses the system of claim 2 wherein the expanding device is configured to be removable from the prostatic urethra (the compression device is implanted and is capable of being removed after treatment is complete). 
Regarding claim 17, Kuhns discloses the system of claim 2 wherein the anchoring element originates at a proximal portion of the expanding device (when in the straightened or deployed configuration the legs 110, 111 are at a proximal end of the device, see Fig. 23).  
Regarding claim 18, Kuhns discloses the system of claim 2 wherein the splayable elements exert force on tissue when expanded in the radially outward direction (once deployed the barbs 107, 108 are deployed in the radial direction, the barbs 107, 108 engage tissue and therefore apply a force to the tissue to be fixed within the tissue; C18:L1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuhns
Regarding claim 8, Kuhns discloses the system of claim 2; yet, is silent regarding wherein the splayable elements comprise at least four curved arms. Kuhns discloses two arms cut into a flat piece of material (see Fig. 13). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the device of Kuhn to comprise four curved arms by cutting two arms on both sides of the device for the purpose of anchoring the device to tissue, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, Applicant has not disclosed that having four curved provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs as stated in Paragraph [0280] of the instant specification it appears the device may perform the intended function with two or more arms. 
Furthermore, absent a teaching as to criticality that the four curved arms provides a benefit, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771

/WADE MILES/Primary Examiner, Art Unit 3771